DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the eleventh thin film transistor" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (2020/0365107) in view of ZHU (WO 2020/199486).	In regards to claims 1 and 6, LI teaches a GOA circuit, comprising a plurality of GOA sub circuits which are cascaded (See; Abstract), wherein an Nth GOA sub circuit of the GOA sub circuits comprises: a cascade control unit configured to generate a first drive signal according to an (N-4)th scan signal and an (N-4)th cascade signal (See; Figs. 1 and 2 for pull-up control circuit 10); a cascade signal generation unit connected to the cascade control unit and configured to generate an Nth cascade signal according to the first drive signal and an Nth clock signal (See; Figs. 1 and 2 for pull-up circuit 20); a first scan drive unit connected to the cascade control unit and a first low voltage level signal and configured to generate, according to the Nth clock signal, and the first drive signal, an Nth main pixel scan signal to drive a main pixel of an Nth pixel point (See; Figs. 1 and 2 for T21-1 and T33-1 connected to VSSG2 and outputting G(n) according to CK(n) and the first drive signal); and a second scan drive unit connected to the cascade control unit and the first low voltage level signal and configured to generate, according to a second clock signal, and the first drive signal, an Nth sub pixel scan signal to drive a sub pixel of the Nth pixel point (See; Figs. 1 and 2 for T21-2 and T33-2 connected to VSSG2 and outputting G(n+1)); wherein the Nth GOA sub circuit further comprises a fourth pull-down unit, and the fourth pull-down unit comprises a fourteenth thin film transistor (See; Fig. 2 for T32-2); a drain of the fourteenth thin film transistor is See; Fig. 2 for T32-2 drain connected to T33-2), a source of the fourteenth thin film transistor is connected to the first low voltage level signal (See; Fig. 2 for source of T32-2 connected to VssG2), and a gate of the fourteenth thin film transistor is connected to a drain of the eleventh thin film transistor (See; Fig. 2 for gate of T32-2 connected to T54); wherein N is a positive integer (See; p[0006]). Li fails to explicitly teach a cascade control unit configured to generate a first drive signal according to an (N-3)th scan signal and an (N-3)th cascade signal; a first scan drive unit connected to the cascade control unit and a first low voltage level signal and configured to generate, according to the Nth clock signal, an (N+3)th cascade signal, and the first drive signal, an Nth main pixel scan signal to drive a main pixel of an Nth pixel point; and a second scan drive unit connected to the cascade control unit and the first low voltage level signal and configured to generate, according to a high voltage level signal, the (N+3)th cascade signal, and the first drive signal, an Nth sub pixel scan signal to drive a sub pixel of the Nth pixel point.	However ZHU teaches a cascade control unit configured to generate a first drive signal according to an (N-3)th scan signal and an (N-3)th cascade signal (See; Fig. 1 100 for a cascade unit generating a first drive signal according to an (N-3)th scan signal Gn-3 and an (N-3)th cascade signal STn-3); a first scan drive unit connected to the cascade control unit and the first low voltage level signal and configured to generate, according to a high voltage level signal, the (N+3)th cascade signal, and the first drive signal, an Nth sub pixel scan signal to drive a sub pixel of the Nth pixel point (See; Fig. 2 for T21 and T31 connected to a high voltage level signal LC1, STn+3 cascade signal and the first drive signal to output Gn. This modification would also be relevant to changing both of LI’s scan drive units to use the STN+3 cascade signal). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LI to use the particular scan, voltage and cascade signals inputted to the scan drive units of ZHU as being obvious to try these combination of inputs as LI teaches the inventive structure and there are a finite number of identified, predictable solutions for the inputs to the GOA 
    PNG
    media_image1.png
    392
    694
    media_image1.png
    Greyscale
	In regards to claims 2 and 7, Zhu teaches wherein the Nth GOA sub circuit further comprises: a first pull-down unit connected to the cascade control unit and a second low voltage level signal and configured to control, according to the (N+3)th cascade signal, whether the first drive signal is in a low voltage level state (See; T41 connected to VSSQ and STN+3 and the first drive signal Qn).

	In regards to claims 3 and 8, Li teaches wherein the Nth GOA sub circuit further comprises: a drive signal generation unit connected to the cascade control unit and the second low voltage level See; Figs. 1 and 2 for second pull down holding circuit 60 connected to second low voltage level signal VSSQ1 generating second drive signal Pn); and a second pull-down unit connected to the cascade control unit, the second low voltage level signal, and the drive signal generation unit and configured to control, according to the second drive signal, whether the first drive signal is in the low voltage level state; wherein when the first drive signal is in a high voltage level state, the second drive signal is in the low voltage level state; when the first drive signal is in the low voltage level state, the second drive signal is in the high voltage level state (See; Fig. 2 for T42 connected to VSSQ1, cascade control unit 10 and the drive generation unit outputting Pn)
	In regards to claims 4 and 9, Li teaches wherein the Nth GOA sub circuit further comprises: a third pull-down unit connected to the cascade control unit, the first low voltage level signal, and the drive signal generation unit and configured to control, according to the second drive signal, whether the Nth main pixel scan signal is in the low voltage level state (See; Fig. 2 T32-1 connected to the cascade control unit, first low voltage signal VSSG2 and the drive generation unit).

	In regards to claims 5 and 11, ZHU teaches wherein the cascade control unit comprises a first thin film transistor; a gate of the first thin film transistor is inputted with the (N+3)th cascade signal, a drain of the first thin film transistor is inputted with the (N-3)th scan signal, and a source of the first thin film transistor is configured to output the first drive signal (See; Fig. 1 for T11 connected to Gn-3 and STn-3 and outputting Qn).	In regards to claim 10, LI teaches wherein the Nth GOA sub circuit further comprises: a fourth pull-down unit connected to the cascade control unit, the first low voltage level signal, and the drive See; Fig. 2 for T32-2 connected to VSSG2, cascade unit 10, and drive generation unit).	In regards to claim 12, LI teaches wherein the cascade signal generation unit comprises a second thin film transistor; a drain of the second thin film transistor is inputted with the Nth clock signal, a gate of the second thin film transistor is connected to the source of the first thin film transistor, so that the gate of the second thin film transistor is inputted with the first drive signal; a source of the second thin film transistor is configured to output the Nth cascade signal (See; T22 connected to CK(n), Qn and outputting ST(n)).

	In regards to claim 13, LI teaches wherein the first scan drive unit comprises a capacitor (See; Fig. 2 Cb), a third thin film transistor (See; Fig. 2 T21-1), and a fourth transistor (See; Fig. 2 T33-1); a drain of the third thin film transistor is inputted with the Nth clock signal, and the source of the first thin film transistor is connected to a gate of the third thin film transistor and a first terminal of the capacitor, a gate of the fourth transistor is connected to the first low voltage level signal, and a source of the third thin film transistor is connected to a drain of the fourth transistor and a second terminal of the capacitor (See; Fig. 2 for connections).

	In regards to claim 14, LI teaches wherein the second scan drive unit comprises a fifth thin film transistor and a sixth transistor (See; Fig. 2 for T21-2 and T33-2); a drain of the fifth thin film transistor is inputted with the Nth clock signal, a gate of the fifth thin film transistor is connected to the source of the first thin film transistor, and a source of the fifth thin film transistor is connected to a drain of the sixth thin film transistor; and a source of the sixth thin film transistor is inputted with the first low See; Fig. 2 for same connections). LI fails to explicitly teach a gate of the sixth thin film transistor is inputted with the (N+3)th cascade signal. However Zhu teaches the sixth TFT inputted with the N+3th cascade signal (See; T41 connected to VSSQ and STN+3 and the first drive signal Qn). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LI to use the particular scan, voltage and cascade signals inputted to the scan drive units of ZHU as being obvious to try these combination of inputs as LI teaches the same structure and there are a finite number of identified, predictable solutions for the inputs to the GOA circuit transistors and one of ordinary skill in the art would try these solutions as to produce the best possible picture quality on display with the given structure.

	In regards to claim 15, ZHU teaches  wherein the first pull-down unit comprises a seventh thin film transistor; a gate of the seventh thin film transistor is inputted with the (N+3)th cascade signal, a drain of the seventh thin film transistor is connected to the source of the first thin film transistor, and a source of the seventh thin film transistor is connected to the second low voltage level signal (See; T41 connected to VSSQ and STN+3 and the first drive signal Qn).

	In regards to claim 16, LI teaches wherein the drive signal generation unit comprises an eighth thin film transistor, a ninth thin film transistor, a tenth thin film transistor, and eleventh thin film transistor (See; Fig. 2 for T51 (eighth TFT), T53 (ninth TFT), T52 (tenth TFT) and T54 (eleventh TFT)); the high voltage level signal is connected to a gate of the eighth thin film transistor, a drain of the eighth thin film transistor, and a drain of the ninth thin film transistor; a source of the eighth thin film transistor is connected to a gate of the ninth thin film transistor and a drain of the tenth thin film transistor, a See; Fig. 2 for same connections).

	In regard to claim 17, LI teaches wherein the second pull-down unit comprises a twelfth thin film transistor; a drain of the twelfth thin film transistor is connected to the source of the first thin film transistor, a source of the twelfth thin film transistor is connected to the second low voltage level signal, and a gate of the twelfth thin film transistor is connected to the drain of the eleventh thin film transistor (See; Fig. 2 for T42 connected to VSSQ1, T11 of the cascade control unit 10 and T54)

	In regards to claim 18, Li teaches wherein the third pull-down unit comprises a thirteenth thin film transistor; a drain of the thirteenth thin film transistor is connected to the drain of the fourth thin film transistor, a source of the thirteenth thin film transistor is connected to the first low voltage level signal, and a gate of the thirteenth thin film transistor is connected to the drain of the eleventh thin film transistor (See; Fig. 2 T32-1 connected to T33-1, first low voltage signal VSSG2 and T54).

	In regards to claim 19, Li teaches a display panel, comprising the GOA circuit of claim 6 (See; p[0064] where the GOA circuits are applied for liquid crystal display).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627